DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/2022 has been entered.
 Response to Amendment
The amendments filed 6/28/2022 have been entered. Claims 18 and 37-39 have been amended
Response to Arguments
Applicant’s arguments, see Pg. 7 line 24 – Pg. 11 line 18 , filed 6/28/2022, with respect to claims 18 and 37 have been fully considered and are persuasive.  The 35 USC 103 rejection of 3/28/2022 has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Meyer on 8/11/2022.

The application has been amended as follows: 
Claim 22 has been amended as follows: The medical device according to claim 18, wherein at least one of the base element and the top element comprises two deformable chambers at each side of a tube of a winged catheter for locally tightly holding 
Claim 23 has been amended as follows: The medical device according to claim 22, wherein each of the base element and the top element comprise two deformable chambers at each side of a tube of a winged catheter for locally tightly holding 
Claim 33 has been amended as follows: The medical device according to claim 32, wherein the catheter comprises multiple lumens.

Reasons for Allowance
Claims 18-20 and 22-39 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 18 and 37, the prior art fails to disclose singly or in combination before the effective filing date, the claimed medical device for securing a catheter to a support.
The closest prior art of record is Beran (US 20160367789) in view of Berthon-Jones (US 20060118117).  Beran discloses a medical device (“invention 10” of Fig. 1-6) for securing a catheter (“catheter 100” of Fig. 2) to a support (“body of a patient” of [0040], lines 6-8), the medical device (10) comprising: 
a base element (“base pad 20”and “member base 32” of Fig. 1-4), the base element (20/32) comprising a first side (“First side”, refer to  Examiner’s annotated Fig. 1 in the previous action) fixable to the support (see [0040] indicating, “where at least a portion of the bottom surface of the pad 20 has
an adhesive. The adhesive is preferably suitable for attaching the device to the body of a patient”); and a second side (“second side”, see Fig. 1 above) opposite the first side (see Fig. 1 above illustrating how second side faces opposite of the first side of the base); and 
a top element (“locking device 36” of Fig. 1- 6), the top element (36) comprising a first side (“first side”, see Fig. 1 above illustrating first side of top element) connectable with the second side of the base element (20/32, see Fig. 1-2 illustrating how first side of top element is connected to second side of base element via a “living hinge 50” such that the two
sides may face each other as shown in Fig. 2),
wherein: 
when the first side of the top (36) element is connected with the second side of the base element (20/32, see Fig. 2 illustrating first side of top element connected with second side of base element thanks to “living hinge 50”), the top element (36) and the base element (20/32) are arranged for forming a feedthrough (see Fig. 2 illustrating the formation of a feedthrough which allows passage of “catheter 100” between the base element and top element) for the catheter (100) between the second side of the base element (20/32) and the first side of the top element (36, see Fig. 2 illustrating how the feedthrough is formed between the second side of the base element and the first side of the top element), and 
at least one of the base element (20/32) and the top element (36) comprise a deformable chamber filled with air (“center pad 40” and “lock pad 45” of Fig. 1-6, see [0042], lines 1-7 illustrating how 40/45 are both “preferably a foam pad with a plastisol sleeve or plastisol film coating, or a non-skid pliable plastic material.” Examiner has, therefore, concluded that 40/45 both constitute a “chamber filled with air” because both comprise plastic sleeves which surround foam and are, therefore, filled with air), the deformable chamber (40/45) arranged such that, when the first side of the top element (36) is connected with the second side of the base element (20/32, see Fig. 2 illustrating first side of top element connected with second side of base element thanks to “living hinge 50”), the catheter (100) is locally tightly held between the base element (20/32) and the top element (36) when positioned therebetween (see [0043], lines 10-12 and Fig. 2 illustrating catheter held locally tightly between the “center pad 40” of the base element and “lock pad 45” of the top element); 
the base element (20/32) and top element (36) comprises a rigid material (see Fig. 2 illustrating how the how the base element and the top element are sufficiently rigid to maintain a rectangular cross-section and how flexing at the base element and the top element occurs only at regions with “living hinge 50” further see [0042] indicating how the base element and the top element are preferably a single integrated unit created by injection molding nylon and how the base element and top element are rigid) that guides the deformable chamber (40/45) to deform within an enclosed volume (see Fig. 2 illustrating how the deformable chamber deforms within an enclosed volume having a rectangular cross-section and formed between the base element and the top element when “locking device 36” is mounted in “lock 37”), such that the deformable chamber (40/45) is forced to at least partially engulf the catheter (100, see Fig. 2 illustrating the deformable channel fully engulfing the catheter from above and from below); and 
the medical device (10) is configured to secure catheters (100) having a range of diameters (see [0043], lines 12-20 indicating how, “hinges 50 allow the securement member 30 to form a desired geometry to secure objects of different geometry and size”).
Beran does not, however, disclose wherein the deformable chamber is exclusively filled with air or any other type of gas.
Berthon-Jones teaches a deformable chamber (“cushion portion 516” of Fig. 52-53) which is a sealed deformable compartment exclusively filled with air or another gas (see [0191] indicating how the deformable chamber corresponds to a conforming structure made of, “a sealed, deformable compartment filled with air or another gas”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical device of Beran such that the deformable chamber is formed of a sealed compartment exclusively filled with air or any other type of gas as taught by Berthon-Jones et al. Berthon-Jones et al. teaches that a deformable chamber filled with a foam material is structurally equivalent to a deformable chamber filled exclusively with air (see [0191] of Berthon- Jones et al.). As a result, one of ordinary skill in the art would readily recognize that an exclusively air filled deformable chamber such as that which is taught by Berthon-Jones et al. could replace the foam filled deformable chamber disclosed by Beran and would yield the predictable result of locally tightly holding a catheter between the base element and the top element when positioned therebetween in a substantially similar manner.
The combination of Beran and Berthon-Jones does not teach an enclosed volume which surrounds all sides of the deformable chamber, such that the deformable chamber is fully enclosed and forced to at least partially engulf the catheter. Furthermore, no art was found that would have made it obvious to one having ordinary skill in the art to modify Beran to satisfy these limitations in combination with the rest of the limitations of the claims 18 and 37. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        
/James D Ponton/Primary Examiner, Art Unit 3783